DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
Claims 1 and 3-14 are pending for examination.  Claims 1 and 8 are independent composition claims.  Independent Claim 1 is amended.  Independent Claim 8 is not amended.
Response to Amendment
The rejection of claims 1 and 3-6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) is withdrawn in light of Applicants amendment to claim 1 where the digestive protein is a protease
The rejection of claims 8-13 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) is maintained.  
The rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer 
The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045 is maintained.
The provisional rejection of claims 1,3-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 19, 21-23 of copending Application No. US 15/193,242 is maintained.
The provisional rejection of claims 1,3-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-12 of copending Application No. US 16/255,416 is maintained.
The provisional rejection of claims 1,3-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/900,404 is maintained.
The rejection of claims 1,3-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,193,873 is maintained. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 

On page 6 of the remarks dated 11/24/2020, Applicants urge that the enzyme loading of claim 8 is not related to the specific activity of the enzyme in claim 1.  In response, before amendment to claim 1, the enzymes in claim 1 and claim 8 were the same, thus, the properties were the same.  With respect to Minier et al., the enzyme loading in excess of 1.0ug/cm3 is met by the art exemplifying the covalent immobilization of the same lysozyme digestive enzyme (of claim 9) having specific activity 51000 U/mg.  See the page 5964 of right side column under the heading Enzymatic Activity Assay and page 5958 describing the covalent immobilization having a protecting effect toward further reattachment of cells.  Furthermore, Applicants arguments on page 6 are not found persuasive because it is notoriously well known that with respect to covalent immobilization, enzyme loading is directly related to specific activity.  See the attached state of the art pdf Fig 1 on page 52 graphing the enzyme loading with specific activity.  Cappannella et al. “Immobilized lysozyme for the continuous lysis of lactic bacteria in wine: Bench-scale fluidized-bed reactor study” Food Chemistry Volume 210, 1 November 2016, Pages 49-55.
Finally, Applicant’s urge the double patenting rejections over a coating in the copending cases/patents is not applicable. In response, Applicants arguments are not found persuasive because the claimed compositions form a layer on a surface and the 
Accordingly, the claim amendments are addressed below.  
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf).
Minier et al. use the enzyme lysozyme from hen egg white (HEWL). This lysozyme enzyme cleaves the polysaccharidic component of cell walls of Gram(+) bacteria (muramidase activity) and, as such, may have an inhibiting effect on bacterial adhesion and proliferation. Indeed some sanitizers already include proteases such as trypsin and glycosidases such as lysozyme. A nonenzymatic antimicrobial activity of HEWL has also been shown20 that may further enhance the surface antibacterial effect. Treatment by a lysozyme solution of stainless steel covered by a biofilm of Bacillus flavothermus removed it and had a protecting effect toward further reattachment of cells.  See the page 5958 and the fig therein.  The experimentation results shown on pages 5959-5964 illustrate by example the claimed language to “…a substrate applied to the solid surface; and a linker moiety bound to an outer surface of said substrate and an active group of said digestive protein, said linker moiety between said protein and said substrate and covalently linking said protein to a surface of said substrate by an 
The independent claim 8 recite enzyme loading in excess of 1ug/cm2 which is met by the art teaching covalent immobilization of the lysozyme digestive protein enzyme having specific activity 51000 U/mg.  See the page 5964 of right side column under the heading Enzymatic Activity Assay and page 5958 describing the covalent immobilization having a protecting effect toward further reattachment of cells.
Minier et al. teach the protection of metallic surfaces against the growth of biofilms.  See abstract.  This meets language to “…forming a layer on a surface of said substrate such that the digestive protein is surface exposed” since the growth of the biofilm is inhibited on the exposed surface.  
Regarding claims 10-11, page 5960 left side col and table 3 and below teaches that the stainless steel surface is treated with active groups of claim 11 and the lysozyme cleaves the polysaccharidic component of cell walls of Gram(+) bacteria (muramidase activity) and has an inhibiting effect on bacterial adhesion &proliferation.  See also page 5958 left column, 1st paragraph.  Thus, regarding the stain of claims 3 and 10, Minier et al. teach the stain is a protein, that is prevented from biogrowth on the stainless steel or silicon surface.  
The protein comprises a glycosidase lysozyme, meeting claim 9.  See 3rd line of abstract.

	Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. 
Regarding the water rinsing of claim 13, Minier et al. illustrate using water rinsing to remove the physioabsorbed stain material.  See page 5959 left side column explaining the experiment.  Accordingly the teachings of Minier et al. clearly anticipate the material limitations of the claimed composition.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 8-13 above and further in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER .
Minier et al. is relied upon as set forth above. Minier et al. do not specifically teach a polystyrene surface of a solid substrate as required by claim 14.  Examiner notes that figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon in general. 
Hall et al. teach ultrathin polystyrene spincoated on silicon substrates is commonly known. See page 2040 left column, last paragraph.  
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify Minier et al. with the claimed polystyrene surface of a solid substrate as taught by Hall et al. with a reasonable expectation of success, because Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins on silicon in general, and Hall et al. guide one of ordinary skill polystyrene is commonly spincoated on silicon substrates.  One of ordinary skill in the art would have been motivated to combine the teachings of Minier et al. with that of Hall et al. since both references are in the analogous art of coating a hard,solid surfaces in general.
New Grounds of Claim Rejections 35 USC § 102 & 35 USC § 103
Claims 1, 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf)  and further in view of Wang et al. “Production .
Minier et al. is relied upon as set forth above.  However, Minier et al. exemplify lysozyme on stainless steel and do not exemplify the protease having an activity in excess of 0.6X10-3 unit/cm as is required by the instantly amended claim 1.  
Wang et al. guide one of ordinary skill to the state of the art that the specific activity of protease enzyme is almost always in excess of 0.6X10-3 unit/cm as is required by the instantly amended claim 1.  See the table 1, page 1549 explicitly teaching the specific activity in the 4th col at a plurality of different stages is always above the range claimed.  Thus the claimed specific activity does not provide a contribution over the art.  
Accordingly, it would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify the examples of Minier et al. with the protease as claimed by amended claim 1, because Minier et al. page 5958 top paragraph guides one of ordinary skill to the claimed protease and  Wang et al. guide one of ordinary skill to the notoriously well known concept that the specific activity of protease enzyme is commonly in excess of 0.6X10-3 unit/cm as is required by claim 1.  One of ordinary skill in the art would be motivated to combine the teachings of Minier et al. with Wang et al. as both references are in the analogous art of enzymatic surfactants for cleaning.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir  as applied to claims 1, 3-6 above and further in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045.  See attached pdf.
Minier and Wang is relied upon as set forth above.  However, they do not teach the polystyrene of claim 7.  Hall is relied upon as set forth above.    
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify Minier et al. with the claimed polystyrene surface of a solid substrate as taught by Hall et al. with a reasonable expectation of success, because Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins on silicon in general, and Hall et al. guide one of ordinary skill to the commonly known spincoating of polystyrene on silicon substrates in general.  One of ordinary skill in the art would have been motivated to combine the teachings of Minier with that of Hall et al. since both references are in the analogous art of coating a hard,solid surfaces in general.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 19, 21-23 of copending Application No. US 15/193,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-15, 19, 21-23 of US 15/193,242 encompasses a similar composition with the similar digestive protein with the claimed activity in excess of the claimed values in independent claims 1 and 8. This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-12 of copending Application No. US 16/255,416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-12 of US 16/255,416 encompasses a similar composition with the similar digestive protein covalently binding by an amide bond to a substrate applied to a solid surface which is encompassed by the instantly claimed composition covalently binding a protein to substrate with the claimed activity in excess of the claimed values in independent claims 1 and 8. This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/900,404. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 16/900,404 encompassing a composition comprising a lysozyme digestive protein capable of 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,193,873 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because because claims 1-4 of US 9,193,873 B2 encompasses a similar composition with the patented protein-polymer composite material which encompasses the claimed composition comprising the same protein covalently bound to a substrate of a solid surface with the activity in excess of the recited values in claims 1 and 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764